Case 1:19-cr-00078-JJM-LDA Document 3 Filed 07/11/19 Page 1 of 2 PagelD #: 3

- UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

 

 

UNITED STATES OF AMERICA
In violation of 18 U.S.C. §§ 2252(a)(4)(B)
SCOTT P. HICKEY & (b)(2)
INDICTMENT FILED
JUL 11 2019

The Grand Jury charges that: U.S, DISTRICT COURT

DISTRICT OF RHODE ISLAND
COUNT 1

On or about a date unknown to the Grand Jury but not later than February 22, 2015

through February 27, 2015, in the District of Rhode Island, the defendant,
SCOTT P. HICKEY

did knowingly possess, and access with intent to view, one or more matters which
contained a visual depiction, that had been shipped and transported using any means
and facility of interstate and foreign commerce, had been shipped and transported in
and affecting interstate and foreign commerce, and which was produced using
materials which had been mailed, shipped, and transported using any means and
facility of interstate and foreign commerce, including by computer, the production of
which involved the use of a minor engaging in sexually explicit conduct, and the visual
depiction was of such conduct.

Allin violation of Title 18, United States Code, Section 2252(a)(4)(B) and (b)(2).
Case 1:19-cr-00078-JJM-LDA Document 3 Filed 07/11/19 Page 2 of 2 PagelD #: 4

FORFEITURE ALLEGATION
Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given to

defendant SCOTT P. HICKEY, that in the event the defendant is convicted of this

 

Indictment, the defendant shall forfeit to the United States, pursuant to Title 18,
United States Code, Section 2253(a), all property, real or personal, used or intended
to be used to commit or facilitate the commission of the offense of conviction.

A TRUE BILL:

REDACTED

   

AARON L. WEISMAN
United States Attorney

¥ uh Ad R tect AS passe

SANDRA R. HEBERT ERRENCE P. DONNELLY
Assistant U.S. EBERT Assistant U.S. Attorney
Deputy Criminal Chief

 

Date: Hulrn 9
